Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 1 of 7. PageID #: 675




            EXHIBIT D
     Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 2 of 7. PageID #: 676


                     ov-(,), 0145-13Ar              Tetii--02/1-2/19-4-of 6 Pugell13-i-P;-.1U7-6



                                                                    DOTTORE            COMPANIES, uc




February 7, 2019

Diane Auer Jones
Principal Deputy Undersecretary
United States Department of Education
400 Maryland Ave. SW
Washington, D.C. 20202

        Re:      Source and Application of Funds, January 2019
                 Non-Receivership Entities
                       Al Atlanta
                       Al Portland
                       AI Colorado
                       Al Houston
                       AI Fort Lauderdale
                       AI Miami
                       AI Chicago
                       South Savannah
                 Receivership Entities
                       AI Seattle
                       Al Pittsburgh
                       Argosy Orange County
                       AI Phoenix/Las Vegas

Dear Ms. Jones,

This letter, and its accompanying exhibits, is intended to account for $50,933,320 of
funds advanced from January 1 to February 4, 2019, to the Argosy, South and Art
Institutes universities (the "Universities") listed above, both pre- and post-
receivership. Through February 4, 2019, $2,853,809($2,824,880 + $28,929) was
advanced to the Receivership ("Post-Receiveiship Receipts"). An additional
$48,079,511 was advanced to the Universities prior to the appointment of the
Receiver, and to the Non-Receivership entities between January 1 and February 4,
2019("Non-Receivership Receipts"). Please see the attached spreadsheet entitled
"Receipts Summary" to see the recipients of the cash and the date the cash was
received,

When the Receiver seized the cash accounts, there was $5,478,585 in cash in all
Receivership Entities' accounts. This cash was used by the Receiver to pay the



02514A7tIalnal Road, Cleveland, Ohio 14113.2535
 216.771.0727 fax; 216,771.2450 www.DottoreCo,com
       Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 3 of 7. PageID #: 677


          Case: 1:19-cv-00145-DAP Doc #: 484 Filed: 02/12/19 2 of 6. PagelD #: 1079



February 1, 2019, payroll of $5,178,482. The figures are provided in the second
spreadsheet entitled "AU & DCEH Cash Flow." The payment of the February 1,
2019, payroll leaves the Receivership Entities with only $3,811,883 to manage all of
their support and administrative services.

The Receivership's dire cash situation was born out of an early January series of
agreements that were entered into by the Non-Receivership Entities that
transitioned those entities into separate 501(c)(3) entities with independent boards
of directors (the "Spin-Off'). The problem with the Spin-Off is that the Universities
were really not separate entities for purposes of their non-academic operational
management. The solution, they thought, was for all of the Universities to use a
managed services company named Studio Enterprise Manager, LLC,("Studio"). But
Studio was not equipped to provide any services to the Universities, so Studio had
agreements with DCEH to continue to provide all of the operational services to the
Universities.

Given that DCEH was ultimately responsible to provide operational services to the
Universities, the agreements anticipated a flow of service fees from the Department
of Education to the Universities, then to Studio, then to DCEH.The funds were
reduced by the fees that Studio was allowed to charge under these agreements. As
DCEH is providing all of the operational services to the Universities, it is hard to
understand why Studio is receiving substantial fees under its Managed Services
Agreements. It is also our understanding that the Universities made their
payments in advance, and Studio was required to send the money on to DCEH in
arrears. At this point, it appears that over $6 million is due to DCEH from Studio
for services to support the Universities; this money may never be paid short of legal
action.

We further understand "investors" were supposed to inject $10,000,000 to make
sure DCEH paid for the Universities' operations, Unfortunately, there was no cash
investment into DCEH by anyone. If any investor cash was contributed, it was
consumed by administrative expenses, legal fees and/or Studio management fees.
We are still pursuing this line of inquiry to determine from whom this cash was
expected, if it was paid, and if paid, to what use it was put.

We also believe that there was scattered matching of revenues and expenses among
the Universities. For example, prior to the receivership, DCEH was saddled with a
$9 million payroll to pay employees in all of the Universities. Days later when
draws on Title IV were made, it appears there was no allocation among the
universities for these payroll expenses creating windfalls for the Non-Receivership
Entities. Again, we are pursuing this matter with South and Art Institutes systems.

The purpose behind the reorganization in January was a laudable attempt to save
the Non-Receivership Entities benefiting both students and taxpayers. However, it


(00020675.1 /
       Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 4 of 7. PageID #: 678


         Case: 1:19-cv-00145-DAP Doc #: 48-1 Filed: 02/12/19 3 of 6. PagelD #: 1080



is not working because the Universities in good faith have paid Studio, but Studio
has decided to hold on to all monies for their own fees. If the problem cannot be
resolved, DCEI-I will have to work with the Non•Receivership Entities so that they
can support their own operations.

While the Receiver is concerned about all of the students, he has a direct fiduciary
responsibility to the Argosy students. In order to meet that responsibility, the
Receiver is implementing a plan to support the needed managed services at a
greatly reduced cost. We intend to have that plan in place by March 1st with the
approval of the independent board of Argosy.

The Receiver understands that, regardless of the situation among the Universities
and Studio, the most critical need is to pay the $13 million of Argosy student
stipends. As the spreadsheets show, the Receiver's cash balance is only $3,811.883.
This is clearly not adequate to pay $13 million of stipends due to the Argosy
students and the situation must be urgently addressed.

In order to pay the student stipends, complete the semester, transition the
Receivership Entities, address the Teach Out requirements, and meet the other
regulatory requirements of the Department of Education and the Department of
Justice, we plan to take the following action steps:

     • On behalf of Argosy, the Receiver will request a $13 million drawdown of the
       $21 million in available funds to immediately pay all outstanding student
       stipends. Although Argosy is currently on HCM2, under these urgent
       circumstances, we are requesting a one-time exemption from the normal
       rules for the sake of the students who are in extreme need.

     • Once the stipends are paid, on behalf of Argosy the Receiver plans to apply
       for the remaining $7 million in G5 funds. These funds, combined existing
       balances of approximately $3.8 million will fund Argosy operations and
       payroll for the remainder of the semester. There is also between $3 million to
       $6 million of additional draws available related to online starts in February
       and March.

     •          The Receiver will work with the independent boards and officers of South
               and Arts Institutes so that they can take over their own operating services at
               the earliest possible time.

     • The Receiver intends to settle with or unwind the Studio transaction and
       recover the funds in Studio's hands.

     • The Receiver is working with eight active potential purchasers and pursuing
       transitioning or selling the Receivership Entities as soon as possible.


(00020675.1)
       Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 5 of 7. PageID #: 679


        Case: 1:19-cv-00145-DAP Doc #: 48-1 Filed: 02/12/19 4 of 6, PagelD #: 1081




We look forward to working with the Department of Education and the Department
of Justice to transition these Universities to a soft landing, which is in the interest
of every stakeholder.

Yours v        trul



Mark E. Dottore
Receiver

cc: Jonathan E. Jacobson, Esq.
    Department of Justice
    Benjamin W.Butterfield, Esq.
    Morrison & Foerster, LLP
    James A. Newton, Esq.
    Morrison & Foerster, LLP

Enclosure




(00020575.1)
Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 6 of 7. PageID #: 680


    Case: 1:19-cv-00145-DAP Doc #: 48-1 Filed: 02/12/19 5 of 6, PagelD #: 1082

                                                       .ve.kakikkakkke
                                                       g.g.rn    gg.,3Hca, k
                                                               O           g
                                                       V
                                                       5
                                                            8.
                                                         AVR g 4" 8.
                                                                    -a 4
                                                                    M‹4



                                                       tA An in in in 4/1 In th in N y, in in




                                                                                    -.4wp             w

                                                            ggå' 5
                                                                 34'§ .1°
                                                       o
                                                       Ö     Wm  N N

                                         g'äk          N an in in in in In in v, N vl an tn
                                     a




                                                                     ~ti,           ,
                                                                                g
                                     in IA VI N        NVINIANNIANVINONN




                                                               11.11.1111b11


                                                       ln tA tn in 4A in N <A 1/1 th in in N




                                                       .11111t.11.1.


                                                       in IA in tn in 0 in th tA th in N 4n



                                                      k
                                                      ,                 w w             I.            .
                                                                                                      1
                                                               in       V V
                                                                           r.           P




                                                       in 0 in in 41 in in in in IA in ln




                                                               g       4
                                                       11116,11111


                                                       in in in N in in in in 14 th AA in in


                                                      .
                                                      .
                                                       3.
                                                                           A
                                                                           W
                                                                                                      e
                                                                                                      .0k
                                                       A    111,11.,,,te1                             le,
                                                                           lö                         Oa

                                                            4% in V> Us in lb lb in in tn in in




                                                               00          W

                                                            , ,                 ,
                                                       in     tA in in VS N in iA N Vf 14 AA




                                                       OOOOO           pall/


                                                       NNNIANNAANNIANNN




                                                                                             N

                                                                                I            XD   1   1


                                                       ‹Ali5<ft4AMM5,~4"rn




                                                           Et
                                                            ..ISPY491
                                                       les'M
                                                                                                     Case: 1:19-cv-00380-DAP Doc #: 9-4 Filed: 02/26/19 7 of 7. PageID #: 681




                                                                             Cash Flow
                                                                             Argosy/DCEH
                                                                             ////19 - 2/5/2019
Case: 1:19-cv-00145-DAP Doc #: 48-1 Filed: 02/12/19 6 of 6, PagelD #: 1083




                                                                                                                               Pre- Receiver               Post Receiver
                                                                             Argosy Cash Flow                 Total            1/1/19-1/20/19                   1/21/2019

                                                                              starting balance           $            -        $         -                 $   5,449,656

                                                                             Title IV Receipts           $    12,955,761       $ 10,101,952                $   2,853,809
                                                                             1/18 Pay                    $    (2,147,583)      $ (2,147,583)
                                                                             2/1 Pay                     $    (2,141,427)                                  $ (2,141,427)
                                                                             Stipends                    $      (907,114)      $   (325,834)               $   (581,280)
                                                                             Other Vendor Payments       $      (569,463)      $   (569,463)
                                                                                 02L                     $       (305,773)     $    (305,773)
                                                                                 Twin Cities Rent        $       (263,690)     $    (263,690)
                                                                             TSA                         $    (1,609,416)      $ (1,609,416)
                                                                             Current Balance             $     5,580,757       $ 5,449,656                 $   5,580,757



                                                                             DCEH Cash Flow

                                                                             Starting Balance            $    11,300,000        $ 11,300,000               $   1,268,180
                                                                             Title IV Receipts           $     4,212,027        $ 4,212,027
                                                                             1/4 Pay                     $    (9,508,425)       $ (9,508,425)
                                                                             1/18 Pay                    $    (4,485,422)       $ (4,485,422)
                                                                             2/1 Pay                     $    (3,037,055)                                  $ (3,037,055)
                                                                             Other Vendor Payments       $      (250,000)       $   (250,000)
                                                                             Current Balance             $     (1,768,875)      $   1,268,180              $ (1,768,875)

                                                                             Receiver Cash balance              3,811,883                                  $   3,811,883
